COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:      Kennedy Richardson v. Harlie Earle

Appellate case number:    01-20-00630-CV

Trial court case number: 2020-33435

Trial court:              280th District Court of Harris County

        The clerk’s record filed in the above-referenced appeal reflects that the trial court signed
a Temporary Protective Order on June 4, 2020. However, the copy of the order filed in the
appeal is unsigned.
        Pursuant to Texas Rule of Appellate Procedure 34.5(c)(1), the district clerk is directed to
file a supplemental clerk’s record containing a signed copy of the trial court’s June 4, 2020
Temporary Protective Order. See TEX. R. APP. P. 34.5(c)(1).
       The supplemental clerk’s record shall be filed in the First Court of Appeals within 15
days of the date of this order.
       The cost of preparing this record will be assessed as part of the costs of this appeal upon
issuance of this Court’s judgment.

       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually       Acting for the Court


Date: __September 14, 2021______